DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 18, 19, and 20 have been considered but are moot in view of the new grounds of rejection necessitated by the amendment to the claims.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4-7, 11, 12, 14, 15, and 18-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Svenson et al. (U.S. Pub. No. 20210307621).
	Regarding claim 1, Svenson discloses:
An imaging apparatus comprising:
a sensor having a pixel region in which a plurality of pixels is arranged (video data from a camera with a camera sensor has a resolution of 1920×1080 pixels, par. 304, 350);
readout circuitry configured to:
control readout of pixel signals from pixels included in the pixel region (pixels from cameras with camera sensor are read out and provided to data capture unit 1100, par. 375-377);
set a unit of readout as a part of the pixel region, for which readout is sequentially performed on the pixel signal corresponding to a frame image (FIG. 12 shows the process 1200 of operation of the described BEG subsystem 160, which involves: receiving imaging data in the form of a video signal from the monitor 110 (at step 1202); performing object detection and tracking on the received video signal (at step 1204); identifying the individual and the associated actions and/or emotions being performed or expressed by them (at steps 1206, 1208 and 1210), par. 374 and at step 1202 the data capture unit 1100 performs frame based processing of the received imaging data, par. 377, where information about particular regions of interest in the video (such as faces) is fed from the object detector 1106 back to the capture unit and the cameras 111-11N are configured to capture data of the regions of interest at a high frame rate, par. 380); and
recognition circuitry (using object detector unit 1106, par. 380, where BEG subsystem 160 is implemented within the detection server 120 and includes object detector 1106, par. 373, and processor 401 of abnormality detection server 120 executes machine-readable instructions stored in the memory 402 to perform at least part of the process of abnormality detection, par. 241-242, where further action recognition is performed by the recogniser unit 1122 and implements an action recognition module which is configured to recognise action classes and action recognition module can be configured to utilise input information from a variety of different forms including feature maps from the initial object detector 1106, par. 416-417, 419) that has learned training data for each of the units of readout (training images used to detect objects of interest in regions in the image, par. 384, 387-388),
wherein the recognition circuitry is configured to:
sequentially perform a recognition process on the pixel signal corresponding to the frame image for each of the units of readout based on the learned training data for each of the units of readout (information about particular regions of interest (recognition result of recognition process) in the video (such as faces) is fed from the object detector 1106 back to the capture unit, par. 380); and
output a recognition result which is a result of the recognition process (information about particular regions of interest in the video (such as faces) is fed (output) from the object detector 1106 back to the capture unit, par. 380).
Regarding claim 2, Svenson further discloses:
recognition circuitry is configured to execute a machine learning process using a recurrent neural network (RNN) on pixel data formed with a plurality of the units of readout in a same frame image, and execute the recognition process based on a result of the machine learning process on the pixel data (action recognition is performed by the recogniser unit 1122 to label to a snippet (i.e., a number of consecutive video frames featuring the target individual) with a corresponding action class representing an action or emotion that is being performed by first extracting informative features out of each frame of the snippet, then process all frames in a recurrent neural network (RNN) architecture to capture the long-term sequential dependencies between frames and action recognition module is configured to recognise action classes including: Hand gestures (e.g. raising, waving, clapping etc.); Facial movements (e.g. frowning, smiling, blinking, speaking etc.); and Body movements (e.g. standing up, sitting down, turning back etc.), par. 416-417 and 419).
Regarding claim 4, Svenson further discloses:
the recognition circuitry is configured to sequentially compare a recognition result to a predetermined condition, and in a case where a candidate for the recognition result satisfies the predetermined condition,  perform readout of the unit of readout at a position at which acquisition of the recognition result satisfying the predetermined condition is expected (based on a recognized face as a region of interest the region of interest is read out at an increased frame rate, par. 380, and region of interest features generated by the object detector 1106 are also stored in the frame detection storage unit 1104 (par. 404) and object tracker unit 1108 performs multiple object tracking (MOT) on the detected object data of the frame detection storage unit 1104 in order to track the locations of multiple objects through time (par. 393) and information about particular regions of interest in the video (such as faces) is fed from the object detector 1106 back to the capture unit and the cameras 111-11N can be configured to capture data of the region of interest at a higher frame rate, par. 380).
Regarding claim 5, Svenson further discloses:
in a case where the readout circuitry is configured to perform thinning of the pixels included in the pixel region in the unit of readout to read out the pixel signal, and where the candidate has been output, the readout circuitry is configured to perform readout of the unit of readout that is expected to satisfy a predetermined condition among the units of readout for which the thinning has been performed (region of interest features generated by the object detector 1106 are also stored in the frame detection storage unit 1104 (par. 404) and object tracker unit 1108 performs multiple object tracking (MOT) on the detected object data of the frame detection storage unit 1104 in order to track the locations of multiple objects through time (par. 393) and information about particular regions of interest in the video (such as faces) is fed from the object detector 1106 back to the capture unit and the cameras 111-11N can be configured to capture data of the region of interest at a higher frame rate, par. 380).
Regarding claim 6, Svenson further discloses:
readout circuitry is configured to control at least one of exposure in the pixel included in the pixel region or gain for the pixel signal read out from the pixel included in the pixel region, based on the recognition result (based on the regions of interest, such as faces, cameras 111-11N can be configured to capture data of the region of interest at a higher frame rate, where a frame rate inherently sets limits on exposure time, par. 380).
Regarding claim 7, Svenson further discloses:
readout circuitry is configured to control the unit of readout based on at least one of pixel information based on the pixel signal, recognition information generated by the recognition process, or external information acquired from outside (based on the regions of interest, such as faces, cameras 111-11N can be configured to capture data of the region of interest at a higher frame rate, par. 380).
Regarding claim 11, Svenson further discloses:
readout circuitry is configured to set priority for each of a plurality of the units of readout based on at least one of pixel information based on the pixel signal, recognition information generated by the recognition process, or external information acquired from the outside (based on the regions of interest, such as faces, cameras 111-11N can be configured to capture data of the region of interest at a higher frame rate, par. 380).
Regarding claim 12, Svenson further discloses:
readout circuitry is configured to acquire a region within the pixel region indicated by the recognition result based on recognition information acquired in the recognition process, and control the unit of readout based on the acquired region to determine a region on which the recognition circuitry next performs the recognition process (based on the region of interest features generated by the object detector 1106 are also stored in the frame detection storage unit 1104 (par. 404) and object tracker unit 1108 performs multiple object tracking (MOT) on the detected object data of the frame detection storage unit 1104 in order to track the locations of multiple objects through time (par. 393) and information about particular regions of interest in the video (such as faces) is fed from the object detector 1106 back to the capture unit and the cameras 111-11N can be configured to capture data of the region of interest at a higher frame rate where the object detector 1106 and object tracker 1108 perform their respective functions for each frame, par. 380-382).
Regarding claim 14, Svenson further discloses:
readout circuitry is configured to control at least one of exposure on the pixel included in the pixel region or gain for the pixel signal read out from the pixel included in the pixel region based on at least one of pixel information based on the pixel signal, recognition information generated by the recognition process, or external information acquired from outside so as to perform readout of pixel signals individually from the pixels included in the pixel region (based on the regions of interest, such as faces, cameras 111-11N can be configured to capture data of the region of interest at a higher frame rate, where a frame rate inherently sets limits on exposure time, par. 380).
Regarding claim 15, Svenson further discloses:
readout circuitry is configured to control at least one of the unit of readout, exposure on the pixel included in the pixel region, or gain for the pixel signal read out from the pixel included in the pixel region, in accordance with an operation mode on which an instruction is given from outside, so as to perform readout of pixel signals individually from the pixels included in the pixel region (the system may allow a user to select which behavioural characteristics/gesture are to be detected of regions of interest, and may allow the user to define other gestures that are to be detected, par. 206, 364, and 369).
Regarding claim 18, see the rejection of claim 1 and note that Svenson uses a camera equipped with a sensor as seen in par. 304, 350, and 375-377, and recognition circuitry as detection server 120 equipped with a recognition unit as seen in par. 373.
Regarding claim 19, see the rejection of claim 1.
Regarding claim 20, see the rejection of claim 1 and note that processor 401 of abnormality detection server 120 executes machine-readable instructions stored in the memory 402 to perform the functions as seen in par. 241-242.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 8-10, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Svenson et al. (U.S. Pub. No. 20210307621) in view of Cho et al. (U.S. Pub. No. 20160021302).
Regarding claim 3, Svenson is silent with regards to sequentially compare a recognition result to a predetermined condition, and in a case where the recognition result satisfies the predetermined condition, output the recognition result, the readout circuitry is configured to terminate the readout.  Cho discloses in par. 80-83 sequentially compare a recognition result to a predetermined condition, and in a case where the recognition result satisfies the predetermined condition, output the recognition result, the readout circuitry is configured to terminate the readout where at step 470 after reading out an entire sensor at step 410, re-specification of an area of interest may be selectively performed or periodically performed based on pre-set conditions, or not performed and only part of the sensor is driven, meaning that part of the sensor is not driven/terminated.  As can be seen in par. 73 and 82 this is advantageous in that remaining pixels 311b other than the area of interest pixels 311a are deactivated, that is, are in off-state and reduce signal processing load of the signal processing unit 340 by driving only the area of interest pixels 311a and as signal processing load of the signal processing unit 340 is reduced, the cognitive sensor 300 may pick up images faster or may consume less power.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include sequentially compare a recognition result to a predetermined condition, and in a case where the recognition result satisfies the predetermined condition, output the recognition result, the readout circuitry is configured to terminate the readout.
Regarding claim 8, Svenson is silent with regards to readout circuitry is configured to set a line formed with a plurality of the pixels arranged in one row of the arrangement, as the unit of readout.  Cho discloses that readout circuitry is configured to set a line formed with a plurality of the pixels arranged in one row of the arrangement, as the unit of readout where a driving circuit unit 320 (readout circuitry) is configured to control the pixel array 310 to output pixels signals from the pixels 311 of the pixel array 310 to the readout unit 330 and an area of interest specified by the cognitive circuit unit 350 is transmitted to the driving circuit unit 320 and pixel array 310 may be configured to drive only pixels corresponding to the area of interest pixels 311a specified by the cognitive circuit unit 350 and to generate only electric signals at the area of interest, par. 72-74 and 80, where pixels 311a of the area of interest are seen as forming lines in Fig. 3, par. 73-76 and Fig. 3).  As can be seen in Fig. 3, this is advantageous in that rectangular areas of interest can be read out.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include readout circuitry is configured to set a line formed with a plurality of the pixels arranged in one row of the arrangement, as the unit of readout.
Regarding claims 9 and 10, Svenson is silent with regards to readout circuitry is configured to set a pattern formed with a plurality of the pixels including pixels that are not adjacent to each other, as the unit of readout wherein the readout circuitry is configured to arrange a plurality of the pixels in accordance with a predetermined rule to form the pattern.  Cho discloses that readout circuitry is configured to set a pattern formed with a plurality of the pixels including pixels that are not adjacent to each other, as the unit of readout wherein the readout circuitry is configured to arrange a plurality of the pixels in accordance with a predetermined rule to form the pattern where a driving circuit unit 320 (readout circuitry) is configured to control the pixel array 310 to output pixels signals from the pixels 311 of the pixel array 310 to the readout unit 330 and an area of interest specified by the cognitive circuit unit 350 is transmitted to the driving circuit unit 320 and pixel array 310 may be configured to drive only pixels corresponding to the area of interest pixels 311a specified by the cognitive circuit unit 350 and to generate only electric signals at the area of interest, par. 72-74 and 80, and where pixels 311a of the area of interest are seen as including non-adjacent pixels in Fig. 3, par. 73-76 and Fig. 3.  As can be seen in Fig. 3, this is advantageous in that rectangular areas of interest can be read out.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include readout circuitry is configured to set a pattern formed with a plurality of the pixels including pixels that are not adjacent to each other, as the unit of readout wherein the readout circuitry is configured to arrange a plurality of the pixels in accordance with a predetermined rule to form the pattern.
Regarding claim 16, Svenson is silent with regards to the sensor, the readout circuitry, and the recognition circuitry are integrally formed.  Cho discloses the sensor, the readout circuitry, and the recognition circuitry are integrally formed (pixel array 310 (sensor), driving unit 320, and cognitive circuit unit are on an integrated chip where driving circuit unit 320 may include a row driver 321 and column driver 322 controlling which unit pixels are read out, and a timing generator 325, par. 70 and 72).  This is advantageous in that power requirements can be reduced when components are formed together on an integrated chip.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the sensor, the readout circuitry, and the recognition circuitry are integrally formed.
Regarding claim 17, see the rejection of claim 16 and note that Svenson is silent with regards to the recognition circuitry is located outside the integrally formed structure.  Official Notice is taken that it was well known before the effective filing date of the claimed invention to include having pixel signal processor/circuitry that processes pixels signals outside of an image sensor with an imaging unit, the readout controller, the readout circuitry (previously claimed unit-of-readout controller).  This is advantageous in that image sensors can be made compact for compact imaging modules.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the recognition circuitry is located outside the integrally formed structure.
It is noted by the examiner that because the applicant has failed to timely traverse the old and well-known statement above, it is now taken as admitted prior art.  See MPEP 2144.03(c).

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 13, no prior art could be located that teaches or fairly suggests readout circuitry is configured to perform readout of the pixel signal for further performing the recognition process on the region in accordance with reliability of the recognition result for the region acquired based on recognition information acquired by the recognition process, in combination with the rest of the limitations of the claim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS G GILES whose telephone number is (571)272-2824. The examiner can normally be reached M-F 6:45AM-3:15PM EST (HOTELING).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS G GILES/Primary Examiner, Art Unit 2697